Dismissed and Memorandum Opinion filed June 12, 2003








Dismissed and Memorandum Opinion filed June 12, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00219-CV
____________
 
DON R. WINKLES AND UNITED BUILDERS, INC.,
Appellants
 
V.
 
KELLOGG BROWN & ROOT, INC., Appellee
 

 
On Appeal from the 133rd District Court
Harris
County, Texas
Trial
Court Cause No.  00-10083
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed December 13, 2002.  
On April 22, 2003, appellants filed motion to dismiss the
appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 12, 2003.
Panel consists of Justices Yates,
Hudson and Frost.